Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. 2019/0165088 A1, hereinafter refer to Cho) in view of Watanabe (U.S. 2008/0303119 A1, hereinafter refer to Watanabe) and Hirota et al. (U.S. 2016/0087028 A1, hereinafter refer to Hirota). 
Regarding Claim 1: Cho discloses a method for fabricating a capacitor (see Cho, Figs.1 and 6 as shown below and ¶ [0004]- ¶ [0005]), comprising:

    PNG
    media_image1.png
    160
    411
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    552
    media_image2.png
    Greyscale
 
forming a first electrode (162/22) (see Cho, Figs.1 and 6 as shown above);
forming a dielectric layer stack (170/30) on the first electrode (162/22), the dielectric layer stack (170/30) including an initial hafnium oxide layer (172/32) and a seed layer (174/34/zirconium oxide) (see Cho, Figs.1 and 6 as shown above, ¶ [0053], ¶ [0102], ¶ [0110]- ¶ [0111], and claims 1 and 5);
26/166) on the dielectric layer stack (30/170) to crystallize the initial hafnium oxide into tetragonal hafnium oxide (see Cho, Figs.1 and 6 as shown above, ¶ [0040], ¶ [0053], ¶ [0102], [0110]- ¶ [0114],and claims 1 and 5); and
forming a second electrode (164) on the thermal source layer (166) (see Cho, Fig.6 as shown above).
Cho is silent upon explicitly disclosing wherein the tetragonal hafnium oxide is doped with a crystallization promoting dopant.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a hafnium oxide layer having a cubic, tetragonal, or orthorhombic crystal structure that have high permittivity and low leakage current.
Fore support see Watanabe, which teaches wherein the tetragonal hafnium oxide is doped with a crystallization promoting dopant (see Watanabe, ¶ [0007]- ¶ [0008], ¶ [0021], ¶ [0043], and ¶ [0071]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cho and Watanabe to enable the known processing conditions as taught by Watanabe in order to obtain a hafnium oxide layer having a cubic, tetragonal, or orthorhombic crystal structure that have high permittivity and low leakage current step of Cho to be performed according to the teachings of Watanabe because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing conditions step of Cho and art recognized suitability for obtaining a hafnium oxide layer having a 
The modification of Cho is silent upon explicitly disclosing wherein a zirconium oxide seed layer having a doping layer embedded therein;
wherein the seed layer having the doping layer embedded therein includes a lower seed layer and an upper seed layer,
wherein the doping layer is positioned between the lower seed layer and the upper seed layer and has a thickness not to separate crystal grains of the lower seed layer and crystal grains of the upper seed layer.
Before effective filing date of the claimed invention the disclosed zirconium oxide seed layer was known to have a doping layer embedded therein in order to improve thermal stability and adjust the degree of crystallization.
For support see Hirota, which teaches wherein a zirconium oxide seed layer (603) having a doping layer (603B) embedded therein (see Hirota, Fig.9 as shown below and ¶ [0108]- ¶ [0110]);
wherein the seed layer (603) having the doping layer (603B) embedded therein includes a lower seed layer (603A) and an upper seed layer (603A) (see Hirota, Fig.9 as shown below and ¶ [0108]- ¶ [0110]), 
wherein the doping layer (603B) is positioned between the lower seed layer (603A) and the upper seed layer (603B) and has a thickness not to separate crystal grains of the lower seed layer (603A) and crystal grains of the upper seed layer (603A) (see Hirota, Fig.9 as shown below and ¶ [0108]- ¶ [0110]).

    PNG
    media_image3.png
    267
    442
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cho, Watanabe, and Hirota to enable a zirconium oxide seed layer (603) having a doping layer (603B) embedded therein as taught by Hirota in order to improve thermal stability and adjust the degree of crystallization (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]). 
Regarding Claim 2: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the forming of the dielectric layer stack (30/170/602/603/604/605) includes:
forming the seed layer (603) having the doping layer (603B) embedded therein on the first electrode (601) (see Hirota, Fig.9 as shown above and ¶ [0108]- ¶ [0110]); and
forming the initial hafnium oxide (172) on the seed layer (174/ zirconium oxide
Regarding Claim 3: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the forming of the dielectric layer stack includes:
forming the initial hafnium oxide (172) on the first electrode (162) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], ¶ [0110]- ¶ [0111], and claims 1 and 5); and
The combination of Cho and Hirota is silent upon explicitly disclosing wherein forming the seed layer having the doping layer embedded therein on the initial hafnium oxide. 
However, practicing the combination of Cho and Hirota to modify the Cho’s seed layer (174/ zirconium oxide) with Hirota seed layer (603/ doped zirconium oxide) necessarily results the claim limitation of forming the seed layer having the doping layer embedded therein on the initial hafnium oxide as specified now in claim 3.
Regarding Claim 6: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the doping layer (603B) includes doped-tetragonal zirconium oxide that is doped with a dopant, and the lower seed layer (603A) and the upper seed layer (603A) include undoped-tetragonal zirconium oxide that is not doped with a dopant (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]), and 
wherein the dopant includes aluminum or beryllium (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]).  
Regarding Claim 7: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches 172) has a pure tetragonal crystal structure (see Cho, Figs.1 and 6 as shown above, ¶ [0040], ¶ [0053], ¶ [0102], and claims 1 and 5).
Regarding Claim 8: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the forming of the dielectric layer stack (30/170) is performed by atomic layer deposition (ALD) (see Cho, Figs.1 and 6 as shown above, ¶ [0149], and ¶ [0102] and see Kim, Figs.7-8 as shown above and claims 21).
Regarding Claim 9: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the forming of the thermal source layer (166) is performed at a temperature of 300°C to 500°C (200°C to 500°C) (see Cho, Figs.1 and 6 as shown above and ¶ [0151]). 
Regarding Claim 11: Cho discloses a method for forming hafnium oxide (see Cho, Figs.1 and 6 as shown above and ¶ [0004]- ¶ [0005]), comprising: 
forming a stack (30/170) including an initial hafnium oxide layer (172/32) and a seed layer (34/174/ zirconium oxide) over a substrate (102) (see Cho, Figs.1 and 6 as shown above, ¶ [0053], ¶ [0102], ¶ [0110]- ¶ [0111], and claims 1 and 5); and
forming a thermal source layer (26/166) on the stack to crystallize the initial hafnium oxide into tetragonal hafnium oxide (see Cho, Figs.1 and 6 as shown above, ¶ [0040], ¶ [0053], ¶ [0102], ¶ [0110]- ¶ [0114], and claims 1 and 5).
Cho is silent upon explicitly disclosing wherein the tetragonal hafnium oxide is doped with a crystallization promoting dopant, and 
wherein the crystallization promoting dopant includes strontium (Sr), lanthanum (La), gadolinium (Gd), aluminum (Al), silicon (Si), yttrium (Y), zirconium (Zr), niobium (Nb), bismuth (Bi), germanium (Ge), dysprosium (Dy), titanium (Ti), cerium (Ce), magnesium (Mg), nitrogen (N) or combinations thereof.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a hafnium oxide layer having a cubic, tetragonal, or orthorhombic crystal structure that have high permittivity and low leakage current.
Fore support see Watanabe, which teaches wherein the tetragonal hafnium oxide is doped with a crystallization promoting dopant (see Watanabe, ¶ [0007]- ¶ [0008], ¶ [0021], ¶ [0043], and ¶ [0071]), and 
wherein the crystallization promoting dopant includes strontium (Sr), lanthanum (La), gadolinium (Gd), aluminum (Al), silicon (Si), yttrium (Y), zirconium (Zr), niobium (Nb), bismuth (Bi), germanium (Ge), dysprosium (Dy), titanium (Ti), cerium (Ce), magnesium (Mg), nitrogen (N) or combinations thereof (see Watanabe, ¶ [0007]- ¶ [0008], ¶ [0021], ¶ [0043], and ¶ [0071]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cho and Watanabe to enable the known processing conditions as taught by Watanabe in order to obtain a hafnium oxide layer having a cubic, tetragonal, or orthorhombic crystal structure that have high permittivity and low leakage current step of Cho to be performed according to the teachings of Watanabe because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to 
The modification of Cho is silent upon explicitly disclosing wherein a zirconium oxide seed layer having a doping layer embedded therein;
wherein the seed layer having the doping layer embedded therein includes a lower seed layer and an upper seed layer,
wherein the doping layer is positioned between the lower seed layer and the upper seed layer and has a thickness not to separate crystal grains of the lower seed layer and crystal grains of the upper seed layer.
Before effective filing date of the claimed invention the disclosed zirconium oxide seed layer was known to have a doping layer embedded therein in order to improve thermal stability and adjust the degree of crystallization.
For support see Hirota, which teaches wherein a zirconium oxide seed layer (603) having a doping layer (603B) embedded therein (see Hirota, Fig.9 as shown below and ¶ [0108]- ¶ [0110]);
wherein the seed layer (603) having the doping layer (603B) embedded therein includes a lower seed layer (603A) and an upper seed layer (603A) (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]),
wherein the doping layer (603B) is positioned between the lower seed layer (603A) and the upper seed layer (603B) and has a thickness not to separate crystal 603A) and crystal grains of the upper seed layer (603A) (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cho, Watanabe, and Hirota to enable a zirconium oxide seed layer (603) having a doping layer (603B) embedded therein as taught by Hirota in order to improve thermal stability and adjust the degree of crystallization (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]).
Regarding Claim 12: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further teaches wherein the forming of the stack including an initial hafnium oxide layer and a seed layer having a doping layer embedded therein includes: 
forming the seed layer (174/ zirconium oxide) on the substrate (102) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], and ¶ [0110]- ¶ [0111]), such that the doping layer (603B) is disposed or embedded in the seed layer (603) (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]); and 
forming the initial hafnium oxide (172) on the seed layer (174/ zirconium oxide) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], and ¶ [0110]- ¶ [0111]). 
The combination of Cho and Hirota is silent upon explicitly disclosing wherein forming the seed layer having the doping layer embedded therein on the initial hafnium oxide. 
However, practicing the combination of Cho and Hirota to modify the Cho’s seed layer (174/ zirconium oxide) with Hirota seed layer (603/ doped zirconium oxide) 
Regarding Claim 13: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further teaches wherein the forming of the stack including an initial hafnium oxide layer (172) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], and ¶ [0110]- ¶ [0114]) and 
a seed layer (603) having a doping layer (603B) embedded therein includes (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]):
forming the initial hafnium oxide (172) on the substrate (102) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], and ¶ [0110]- ¶ [0114]); and
forming the seed layer (174) on the initial hafnium oxide (172) (see Cho, Fig.6 as shown above, ¶ [0053], ¶ [0102], and ¶ [0110]- ¶ [0114]), such that the doping layer (603B) is disposed or embedded in the seed layer (603) (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]). 
The combination of Cho and Hirota is silent upon explicitly disclosing wherein forming the seed layer having the doping layer embedded therein on the initial hafnium oxide. 
However, practicing the combination of Cho and Hirota to modify the Cho’s seed layer (174/ zirconium oxide) with Hirota seed layer (603/ doped zirconium oxide) necessarily results the claim limitation of forming the seed layer having the doping layer embedded therein on the initial hafnium oxide as specified now in claim 13.
Regarding Claim 16: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further 603B) includes doped-tetragonal zirconium oxide that is doped with a dopant, and the lower seed layer (603A) and the upper seed layer (603A) include undoped-tetragonal zirconium oxide that is not doped with a dopant (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]), and 
wherein the dopant includes aluminum or beryllium (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]).
Regarding Claim 17: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further teaches wherein the tetragonal hafnium oxide has a pure tetragonal crystal structure (see Cho, Figs.1 and 6 as shown above, ¶ [0040]- ¶ [0041], and claims 1 and 17).
Regarding Claim 18: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further teaches wherein the forming of the stack of the doping layer (603B), the seed layer (603) is performed by atomic layer deposition (ALD) (ASB-ALD) (see Hirota, Fig.9 as shown above, ¶ [0080], and ¶ [0108]- ¶ [0110]); 
the initial hafnium oxide is performed by atomic layer deposition (ALD) (see Cho, Figs.1 and 6 as shown above, ¶ [0149], and ¶ [0102]).
Regarding Claim 19: Cho as modified teaches a method for forming hafnium oxide as set forth in claim 11 as above. The combination of Cho and Hirota further teaches wherein the forming of the thermal source layer (166) is performed at a temperature of 300°C to 500°C (200°C to 500°C
Regarding Claim 21: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the lower seed layer (603A) and the upper seed layer (603A) have larger thicknesses than the doping layer (603B), and the upper seed layer (603A) has the same thickness as the lower seed layer (603A) (see Hirota, Fig.9 as shown above).  
The combination of Cho and Hirota is silent upon explicitly disclosing wherein the upper seed layer has a larger thickness than the lower seed layer.  
However, the combination of Cho and Hirota teaches the upper seed layer (603A) has the same thickness as the lower seed layer (603A) (see Hirota, Fig.9 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of upper seed layer (603A) and lower seed layer (603A) through routine experimentation and optimization in order to improve thermal stability and adjust the degree of crystallization because the thickness of upper seed layer (603A) and lower seed layer (603A) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 22: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The combination of Cho and Hirota further teaches wherein the doping layer (603B/ Al-doped zirconium dioxide) has a higher 603A/ zirconium dioxide) (note: Al-doped zirconium dioxide were known to have a higher energy band gap than the tetragonal hafnium oxide layer and the lower and upper seed layers (603A/ zirconium dioxide)) (see Hirota, Fig.9 as shown above and see Cho, Fig.6 as shown above). 
Regarding Claim 23: Cho as modified teaches method for fabricating a capacitor as set forth in claim 1 as above. The modification of Watanabe further teaches wherein the crystallization promoting dopant includes strontium (Sr), lanthanum (La), gadolinium (Gd), aluminum (Al), silicon (Si), yttrium (Y), zirconium (Zr), niobium (Nb), bismuth (Bi), germanium (Ge), dysprosium (Dy), titanium (Ti), cerium (Ce), magnesium (Mg), nitrogen (N) or combinations thereof (see Watanabe, ¶ [0007]- ¶ [0008], ¶ [0021], ¶ [0043], and ¶ [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BITEW A DINKE/Primary Examiner, Art Unit 2896